Citation Nr: 9921166	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-20 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


INTRODUCTION

The veteran had active service from March 1941 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a February 1997 rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD. 



REMAND

This case was remanded by the Board to the RO in October 1998 
inasmuch as the veteran had a pending request for a Travel Board 
hearing.  Although a May 1998 Travel Board hearing had been 
scheduled for the incarcerated veteran, notice had not contained 
his prisoner identification number and was returned to the RO.  
The RO took no further action regarding a hearing.  

In the October 1998 remand, the Board directed that the veteran 
be scheduled for a Travel Board hearing.  He was also to be 
advised of other hearing options and that he could withdraw his 
hearing request if he could not make arrangements to attend a 
hearing.   Instead of scheduling a Travel Board hearing for the 
veteran, the RO asked the veteran's representative to obtain his 
permission to withdraw the hearing request since his 
incarceration precluded attendance at a hearing.  The basis for 
that conclusion is not apparent in the record.  In any event, the 
representative replied that the veteran had been asked to 
withdraw his request for a hearing and that, once he responded, 
the RO would be contacted.  There is no indication that the 
veteran responded.  In a letter of January 1999 to the veteran, 
the RO asked him to indicate when he would be released from the 
institution so a hearing could be scheduled, unless he wished to 
cancel the hearing.  He was to indicate his choice in writing 
within 30 days.  However, he was not told that unless he replied 
a hearing would not be scheduled for him.  He had not responded 
by March 3 so the case was returned to the Board.  

Based on a review of the record, it is unknown whether the 
veteran would be able to attend the hearing he requested.  Since 
he was incarcerated when he requested the hearing, perhaps he was 
aware that arrangements could be made with correctional 
authorities for his attendance.  Hence, the Board asked that the 
RO to schedule a Travel Board hearing in accordance with his 
request.  Such was not done, nor was the veteran advised of other 
hearing options, such as a hearing before a hearing officer.  
Despite attempts by the representative and RO to obtain the 
veteran's withdrawal of his request for a hearing, there is 
nothing in the file reflecting his intent to withdraw.  Thus, in 
the Board's opinion, he still has a pending request for a Travel 
Board hearing and one must be scheduled.  If, like many 
appellants who are not incarcerated, he fails to report for the 
hearing, at least he will have been afforded the opportunity for 
one.  

Accordingly, the case is remanded for compliance with the 
instructions in the action paragraph at the bottom of page 2 and 
top of page 3 of the Board's October 1998 remand.  Thereafter, 
the case should be returned to the Board in accordance with 
appellate procedures.  

This claim must be afforded expeditious treatment by the RO. The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes). In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal. 38 C.F.R. § 20.1100(b) (1998).


